                                           Case 5:19-cv-00202-LHK Document 31 Filed 04/10/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     IN RE ALIGN TECHNOLOGY, INC.                          Case No. 19-CV-00202-LHK
Northern District of California
 United States District Court




                                         DERIVATIVE LITIGATION
                                  13                                                           ORDER STAYING CASE
                                  14                                                           Re: Dkt. No. 30
                                  15

                                  16

                                  17

                                  18          On February 26, 2019, the Court entered an Order consolidating three actions for all

                                  19   purposes under the instant case No. 5:19-CV-00202-LHK (the “Derivative Litigation”). ECF No.

                                  20   29. The Court directed the parties to explain why the Derivative Litigation should not be stayed

                                  21   pending the resolution of the securities class action (No. 5:13-CV-6720-LHK and 3:18-CV-7469-

                                  22   LHK) (the “Securities Litigation”). See id.

                                  23           On March 28, 2019, the parties filed a joint report regarding a stay of the Derivative

                                  24   Litigation. ECF No. 30. Both parties agree to a stay of the instant Derivative Litigation; however,

                                  25   the parties dispute the duration and terms of the stay. See id. In particular, Plaintiffs argue that the

                                  26   stay should only be in place pending any motion to dismiss ruling in the Securities Litigation. Id.

                                  27   at 1–2. Plaintiffs also request that: (1) Plaintiffs be given any written discovery produced in the

                                  28                                                       1
                                       Case No. 19-CV-00202-LHK
                                       ORDER STAYING CASE
                                           Case 5:19-cv-00202-LHK Document 31 Filed 04/10/19 Page 2 of 3




                                   1   Securities Litigation; and that (2) Plaintiffs be invited to participate in any mediation intended to

                                   2   resolve the Securities Litigation during the pendency of the stay. Id. at 1. Plaintiffs argue that

                                   3   “[w]ithout such terms, Plaintiffs will be unduly prejudiced.” Id. Defendants, by contrast, argue

                                   4   that the Derivative Litigation should be stayed until the entry of a final judgment in the Securities

                                   5   Litigation. Id. at 4–6.

                                   6            The Court hereby STAYS the instant Derivative Litigation pending resolution of the

                                   7   related Securities Litigation. See, e.g., In re RH Shareholder Derivative Litigation, No. 18-cv-

                                   8   2452-YGR, 2019 WL 580668, at *3 (N.D. Cal. Jan. 23, 2019) (finding that a derivative action

                                   9   warrants a stay when “the securities class action has not yet been resolved” and plaintiffs in the

                                  10   derivative action seek relief contingent upon resolution thereof). The Court finds that Plaintiffs

                                  11   will not be prejudiced by a stay for the duration of the Securities Litigation. See id. (finding a stay

                                  12   poses minimal risk of damage to plaintiffs in derivative action because the securities action
Northern District of California
 United States District Court




                                  13   overlaps and because the parties in the securities action must preserve all evidence). Moreover,

                                  14   Defendants would experience hardship if the Court were to decline to stay the Derivative

                                  15   Litigation pending the Securities Litigation because proceeding with the Derivative Litigation

                                  16   would divert litigation resources away from Defendants’ defense of the Securities Litigation. See

                                  17   id. at *4 (“The concerns of hardship and equity to the moving party are especially relevant in

                                  18   shareholder derivative cases when a securities class action suit is proceeding on the same issues.”

                                  19   (citation omitted)). Finally, given the significant overlap between the Derivative Litigation and the

                                  20   Securities Litigation, the Court finds that issuing a stay in the instant Derivative Litigation will

                                  21   simplify “issues, proof, and questions of law” and will therefore help preserve judicial resources

                                  22   and promote the orderly course of justice. Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir.

                                  23   2005).

                                  24            The Court denies Plaintiffs’ request for discovery and an invitation to participate in any

                                  25   Securities Litigation mediation during the pendency of the stay. Plaintiffs may make such requests

                                  26   to the parties in the Securities Litigation.

                                  27            The Clerk shall close the file. This is an administrative procedure that does not affect the

                                  28                                                      2
                                       Case No. 19-CV-00202-LHK
                                       ORDER STAYING CASE
                                           Case 5:19-cv-00202-LHK Document 31 Filed 04/10/19 Page 3 of 3




                                   1   rights of the parties. The parties shall file a joint status update within 7 days of resolution of the

                                   2   Securities Litigation.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: April 10, 2019

                                   6                                                      ______________________________________
                                                                                          LUCY H. KOH
                                   7                                                      United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                       3
                                       Case No. 19-CV-00202-LHK
                                       ORDER STAYING CASE
